Citation Nr: 0725762	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  98-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.  

2.  Entitlement to service connection for cervical disc 
disease as secondary to lumbar disc disease.  

3.  Entitlement to service connection for the residuals of a 
left leg and ankle fracture as secondary to lumbar disc 
disease.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to May 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a May 2003 hearing held at the RO.  He 
testified at a hearing before RO personnel in May 1998.  
Transcripts of the proceedings are of record.  

In November 2003, the Board remanded this matter to the RO 
for further action.  In April 2005, the Board issued a 
decision, denying the benefits sought on appeal.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2006 Order, the 
Court vacated the Board's decision and remanded the matter.  

Consistent with the Court's Order, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  "The purpose of [section 5103(a)] and 
[§ 3.159(b)] is to require that VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Overton v. Nicholson, 20 
Vet. App. 427, 433 (2006), quoting Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  

In the current case, the Court found that the notice provided 
by the AMC to the veteran in February 2004 failed to advise 
him as to what evidence was necessary to substantiate his 
claims, i.e., he was not informed that he needed to submit 
evidence of a nexus opinion.  As the Board is precluded from 
providing 38 U.S.C.A. § 5103(a) notice to the appellant in 
the first instance, the matter must be remanded so that the 
veteran may receive notice that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

In addition, as the appellant alleges that current residuals 
of cervical disc disease, a left leg condition, and a left 
ankle condition are secondary to lumbar disc disease, the 
notice supplied to the veteran should also inform him of the 
criteria for secondary service connection under 38 C.F.R. 
§ 3.310.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
notice letter that complies with 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(b), and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
The letter should inform him of the 
information or evidence necessary to 
substantiate his claim, including the need 
to submit evidence of a nexus opinion 
discussing the relationship between his 
current lumbar disc disease and service.  

The letter should further advise the 
veteran of the evidence necessary to 
substantiate his claims of secondary 
service connection for cervical disc 
disease, and residuals of a left leg and 
ankle condition.  

2.  After the development requested above 
has been completed, and after affording 
the appellant an opportunity to respond, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
attorney/representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Allow an appropriate period for 
response and return the case to the Board, 
if in order.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



